PER CURIAM.
Plaintiff-appellant sued on an oral contract alleging performance on his part and failure of defendant-appellee to pay an un-liquidated amount of damages. Summary judgment was entered by the court below in favor of defendant-appellee which judgment was predicated upon accord and satisfaction.
The undisputed facts herein place this case squarely within the ambit of Miller-Dunn Co., Inc. v. Green,1 and it is con*647trolled thereby. The case is clearly distinguishable from that decided by this court in Best Concrete Corp. v. Oswalt Engineering,2 in which the sums paid were on a disputed claim which constituted no part of the claim sued for in that case.
Accordingly, the judgment appealed from should be, and it is hereby, affirmed.
LILES, Acting C. J., and HOBSON and McNULTY, JJ., concur.

. (1944), 154 Fla. 72, 16 So.2d 637. See, also, 1 Fla.Jur., Accord and Satisfaction, Section 6, p. 74.


. (Fla.App.1966), 188 So.2d 587.